This cause originated upon the filing of a Final Report by the Board of Commissioners on Grievances and Discipline. Upon consideration of the report, this court ordered, on April 23, 1997, that respondent be suspended from the practice of law for a period of eighteen months and that six months of the suspension be stayed, with a period of probation for one year on conditions. On May 5, 1997, respondent filed a motion for reconsideration that includes as Exhibit 1 a document titled “Brief of Respondent in Support of Objections to the Findings of Fact and Recommendation of the Board of Commissioners on Grievances and Discipline,” which was due December 10, 1996. S.Ct.Prac.R. XIV(1)(C) prohibits the filing of a brief that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, that Exhibit 1 to respondent’s motion for reconsideration (“Brief of Respondent in Support of Objections to the Findings of Fact and Recommendation of the Board of Commissioners on Grievances and Discipline”) be, and hereby is, stricken.